Exhibit 10.47

[MMC Letterhead]

November 22, 2010

Daniel S. Glaser

[Address]

[City, State Zip Code]

Subject:             Terms of Employment

Dear Dan:

This letter agreement is intended to set forth the terms of your continued
employment by Marsh Inc. (“Marsh”) as its Chairman and Chief Executive Officer,
Marsh Inc. This position reports to the Chief Executive Officer of Marsh &
McLennan Companies, Inc. (“MMC”, and together with its subsidiaries and
affiliates, the “Company”). Your current principal work location is in New York,
NY. The terms of this letter agreement are effective upon the expiration of the
term of the Employment Agreement dated as of December 10, 2007 between you and
MMC, as amended (the “Prior Agreement”) on December 10, 2010.

 

1. Duties and Responsibilities

You will continue to devote all of your attention and time during working hours
to the affairs and business of Marsh and the Company and use your best efforts
to perform such duties and responsibilities as are consistent with your position
and as shall, from time to time, be reasonably assigned to you by the Chief
Executive Officer of MMC. In addition, you agree to serve, without additional
compensation, as an officer and director for any member of the Affiliated Group.
For purposes of this letter agreement, the term “Affiliated Group” means MMC and
any corporation, partnership, joint venture, limited liability company, or other
entity in which MMC has a 10% or greater direct or indirect interest. You may
not serve on corporate, civic or charitable boards or committees without the
prior written consent of MMC.

 

2. Compensation and Benefits

Your compensation and benefits are as set forth below and in Exhibit A.

 

  a. Annual base salary: You will receive an annual base salary of the amount
set forth on Exhibit A, payable in installments in accordance with the Company’s
payroll procedures in effect from time to time. Your base salary will be
considered for adjustment in succeeding years as part of your normal performance
management process.

 

  b. Vacation: You are entitled to 5 weeks of vacation annually, in accordance
with our Company policy.

 

  c.

Annual bonus: You are eligible for an annual bonus on the terms set forth on
Exhibit A. Bonus awards are discretionary and may be paid in the form of cash,
deferred cash or MMC stock units, or a combination thereof. Except as provided
in this paragraph and in



--------------------------------------------------------------------------------

November 22, 2010

Daniel S. Glaser

Page 2 of 7

 

 

Section 3(a), to qualify for an annual bonus you must remain continuously and
actively employed by the Company through the date of the bonus payment. The
annual bonus shall be paid no later than March 15 of the year following the year
for which such bonus is earned. In the event of your Permanent Disability (as
defined below) or death, the Company shall pay you (or your estate in the case
of death) a prorated target annual bonus for the year in which your termination
occurs based on the portion of the year elapsed as of the date of your
termination. Any such bonus amount shall be paid within 30 days of your death.
In the event of your Permanent Disability, your prorated annual bonus payment is
conditioned upon, and subject to, your execution and delivery to the Company
within 30 days of the date of such event a valid confidential waiver and release
of claims agreement (including restrictive covenants) in a form satisfactory to
the Company (the “Release”) and such Release has become irrevocable as provided
therein (the “Release Date”). Payment of any such annual bonus amount shall then
be paid within 30 days following the Release Effective Date.

As used in this letter agreement, “Permanent Disability” will be deemed to occur
when it is determined (by MMC’s disability carrier or the primary long-term
disability plan or program applicable to you because of your employment with the
Company) that you are unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

 

  d. Annual Long-Term Incentive Compensation: You are eligible to participate in
MMC’s long-term incentive program with a target long-term incentive compensation
award as set forth on Exhibit A. Long-term incentive awards are discretionary
and are governed by terms and conditions approved by the Compensation Committee
as set forth in the award agreement and in MMC’s 2000 Senior Executive Incentive
and Stock Award Plan (or other plan under which the long-term incentive award is
granted). In accordance with Company practice, you will be required to enter
into a “Restrictive Covenants Agreement” in connection with the grant.

 

  e. Benefit Programs: You and your eligible family members are eligible for
participation in employee benefit plans, policies and programs provided by the
Company on such terms and conditions as are generally provided to similarly
situated employees of the Company. Please be aware that nothing in this letter
agreement shall limit the Company’s ability to change, modify, cancel or amend
any such policies or plans. In addition, you will be eligible to participate in
the MMC Financial Services Program, as in effect from time to time.

 

3. Termination of Employment

 

  a.

You will be designated as a “Key Employee” under the Marsh & McLennan Companies,
Inc. Senior Executive Severance Pay Plan (the “Senior Executive Severance Pay
Plan”). In the event that your employment with the Company terminates for any
reason, the Senior Executive Severance Plan will exclusively govern the terms
under which you may be eligible to receive severance and/or other transition
benefits from the Company. In

 



--------------------------------------------------------------------------------

November 22, 2010

Daniel S. Glaser

Page 3 of 7

 

 

the event that the reason for your termination of employment entitles you to
receive severance benefits under Article 5 of the Senior Executive Severance
Plan, the Company shall also pay you the earned annual bonus, if any, for the
calendar year that preceded your termination to the extent not theretofore paid.

 

  b. Upon the termination of your employment for any reason, you shall
immediately resign, as of your date of termination, from all positions that you
then hold with any member of the Affiliated Group. You hereby agree to execute
any and all documentation to effectuate such resignations upon request by the
Company, but you shall be treated for all purposes as having so resigned upon
your date of termination, regardless of when or whether you execute any such
documentation.

 

  c. During the term of this letter agreement, and, subject to any other
business obligations that you may have, following your date of termination, you
agree to assist the Affiliated Group in the investigation and/or defense of any
claims or potential claims that may be made or threatened to be made against any
member of the Affiliated Group, including any of their officers or directors (a
“Proceeding”), and will assist the Affiliated Group in connection with any
claims that may be made by any member of the Affiliated Group in any Proceeding.
You agree, unless precluded by law, to promptly inform MMC if you are asked to
participate in any Proceeding or to assist in any investigation of any member of
the Affiliated Group. In addition, you agree to provide such services as are
reasonably requested by the Company to assist any successor to you in the
transition of duties and responsibilities to such successor. Following the
receipt of reasonable documentation, the Company agrees to reimburse you for all
of your reasonable out-of-pocket expenses associated with such assistance. Your
request for any reimbursement, including reasonable documentation, must be
submitted as soon as practicable and otherwise consistent with Company policy.
In any event, your request for a taxable reimbursement, including reasonable
documentation, must be submitted by the October 31st of the year following the
year in which the expense is incurred. The Company will generally reimburse such
expenses within 60 days of the date they are submitted, but in no event will
they be reimbursed later than the December 31st of the year following the year
in which the expense is incurred.

 

4. Restrictive Covenants

You are subject to existing restrictions with respect to confidentiality,
noncompetition or nonsolicitation under confidentiality, noncompetition,
nonsolicitation, or other agreements. Such restrictions, including specifically
the restrictions and provisions included in Section 4 of the Prior Agreement
(including subsection (iii) of the definition of “Competitive Activity” in
Section 4.1(a) of the Prior Agreement, which provides that your acceptance of
employment with an insurance carrier following a termination of employment with
the Company is not a competitive activity), shall remain in full force and
effect; provided, however, that the noncompetition and nonsolicitation period in
Section 4.1(a) of the Prior Agreement shall be for 12 months following your
termination of employment. By your execution of this letter agreement, you
hereby reaffirm and ratify such restrictions.

 



--------------------------------------------------------------------------------

November 22, 2010

Daniel S. Glaser

Page 4 of 7

 

5. Miscellaneous

 

  a. Notices. Notices given pursuant to this letter agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, postage prepaid,
or (iv) such other method of delivery as provides a written confirmation of
delivery. Notice to the Company shall be directed to:

Peter J. Beshar

Executive Vice President & General Counsel

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, NY 10036

Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.

 

  b. Assignment of this Agreement. This letter agreement is personal to you and
shall not be assignable by you without the prior written consent of MMC. This
letter agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns. MMC may assign this letter agreement,
without your consent, to any member of the Affiliated Group or to any other
respective successor (whether directly or indirectly, by agreement, purchase,
merger, consolidation, operation of law or otherwise) to all, substantially all
or a substantial portion of the business and/or assets of Marsh or the Company,
as applicable. If and to the extent that this letter agreement is so assigned,
references to “Marsh” or the “Company” throughout this letter agreement shall
mean Marsh or the Company as hereinbefore defined and any successor to its
business and/or assets as applicable.

 

  c. Merger of Terms. Except as set forth in Section 4 above, this letter
agreement supersedes all prior discussions and agreements between you and the
Company with respect to the subject matters covered herein, including, without
limitation, the Prior Agreement.

 

  d. Indemnification. The Company shall indemnify you to the extent permitted by
its bylaws with respect to the work you have performed for, or at the request
of, the Company or any member of the Affiliated Group during the term of this
letter agreement.

 

  e. Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. The captions of this letter
agreement are not part of the provisions hereof and shall have no force or
effect. This letter agreement may not be amended or modified other than by a
written agreement executed by you and an authorized employee of MMC.

 



--------------------------------------------------------------------------------

November 22, 2010

Daniel S. Glaser

Page 5 of 7

 

  f. Choice of Forum. The Company and you each hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in the State of
New York, and any appellate court thereof, in any action or proceeding arising
out of or relating to this letter agreement or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

  g. Severability; Captions. In the event that any provision of this letter
agreement is determined to be invalid or unenforceable, in whole or in part, the
remaining provisions of this letter agreement will be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.
The captions in this letter agreement are not part of the provisions of this
letter agreement and will have no force or effect.

 

  h. Section 409A.

The provisions of this paragraph will only apply if and to the extent required
to avoid the imposition of taxes, interest and penalties on you under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
Section 409A applies to nonqualified deferred compensation which exists if an
individual has a “legally binding right” to compensation that is or may be
payable in a later year. In furtherance of the objective of this paragraph, to
the extent that any regulations or other guidance issued under Section 409A
would result in your being subject to payment of taxes, interest or penalties
under Section 409A, you and the Company agree to use our best efforts to amend
this letter agreement in order to avoid or limit the imposition of any such
taxes, interest or penalties, while maintaining to the maximum extent
practicable the original intent of the applicable provisions. This paragraph
does not guarantee that you will not be subject to taxes, interest or penalties
under Section 409A with respect to compensation or benefits described or
referenced in this letter agreement.

Furthermore and notwithstanding any provision of this letter agreement to the
contrary, to the extent necessary to avoid the imposition of taxes, interest and
penalties on you under Section 409A, if at the time of the termination of your
employment you are a “specified employee” (as defined in Section 409A), you will
not be entitled to any payments upon termination of employment until the first
day of the seventh month after the termination of employment and any such
payments to which you would otherwise be entitled during the first six months
following your termination of employment will be accumulated and paid without
interest on the first day of the seventh month after the termination of
employment.

 

  i. Withholding Requirements. All amounts paid or provided to you under this
Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

 



--------------------------------------------------------------------------------

November 22, 2010

Daniel S. Glaser

Page 6 of 7

 

Please acknowledge your agreement with the terms of this letter agreement by
signing and dating the enclosed copy and returning it to me on or before
December 10, 2010.

 

Sincerely, /s/ Brian Duperreault Brian Duperreault President and Chief Executive
Officer Marsh & McLennan Companies, Inc

 

Accepted and Agreed: /s/ Daniel S. Glaser (Signature) 11/22/10 (Date)

 



--------------------------------------------------------------------------------

Exhibit A

 

Base Salary

   $1,000,000

Target Bonus Opportunity

  

Bonus awards are discretionary.

Anticipated target bonus of $2,250,000. Actual bonus may range from 0% - 200% of
target, based on individual and company performance targets (including, but not
limited to, targets related to your performance and MMC’s financial performance)
as MMC may establish from time to time.

Target Long Term Incentive Opportunity

  

Long term incentive awards are discretionary.

Anticipated target grant-date value of $3,000,000.